Exhibit 10.56.1

AMENDMENT NUMBER ONE

to the

MASTER REPURCHASE AGREEMENT (SECURITIES)

dated as of April 14, 2006

among

WACHOVIA INVESTMENT HOLDINGS, LLC,

NOVASTAR MORTGAGE, INC.

NOVASTAR CERTIFICATES FINANCIING LLC

NOVASTAR CERTIFICATES FINANCING CORPORATION

and

NOVASTAR FINANCIAL, INC

AMENDMENT NUMBER ONE (“Amendment Number One”), dated as of November __, 2006, by
and among Wachovia Investment Holdings, LLC, as buyer (the “Buyer”), Novastar
Mortgage, Inc., Novastar Certificates Financing LLC and Novastar Certificates
Financing Corporation (each a “Seller”, and collectively, jointly and severally,
the “Sellers”) and Novastar Financial, Inc. (the “Guarantor”), to the Master
Repurchase Agreement (Securities), dated as of April 14, 2006, by and among the
Buyer, the Sellers and the Guarantor (the “Agreement”).

RECITALS

WHEREAS, the Buyer, the Sellers and the Guarantor have agreed to amend the
Agreement, pursuant to the term and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

SECTION 2. Amendments. Effective as of the date hereof, the Agreement is hereby
amending as follows:

(a) Section 3(d) of the Agreement is amended by deleting the two occurrences of
the words “25th day” therein and replacing them, in each case, with the words
“26th day”.

(b) Section 9(b) of the Agreement is amended by deleting clause (xii) thereof in
its entirety and replacing it with the following (underlined text indicates a
change from the original language):

(xii) Seller shall have paid to Buyer a fee equal to 1.00% of the initial
Purchase Price of each Eligible Asset (as communicated in writing by the Buyer
to the Seller), payable on the first Purchase Date for such Eligible Asset.



--------------------------------------------------------------------------------

(c) Section 19(k) of the Agreement is amended by deleting clause (i) therein in
its entirety and replacing it with the following (underlined text indicates a
change from the original language):

i. The term “Maximum Recourse Amount” means an aggregate amount equal to the
greater of (A) $5,000,000 or (B) 10% of the Purchase Price of all Purchased
Assets subject to outstanding Transactions under this Agreement as of the
occurrence of an Event of Default or Early Termination Date, as applicable,
minus the aggregate amount of all Margin Calls with respect to such Transactions
that has previously been paid by Sellers and Guarantor; provided, however, that
the Maximum Recourse Amount will be equal to the amount of any actual deficiency
(only if such deficiency is greater than the Maximum Recourse Amount determined
above) to the extent resulting from: (A) failure of any representation and
warranties set forth in this Agreement to be materially true and correct with
regard to a particular Purchased Asset on the initial Purchase Date for such
Purchased Asset; (B) Seller’s failure to notify Buyer, on or prior to any
Purchase Date, of any failure of any representation and warranty set forth in
this Agreement hereto to be materially true and correct, to the extent such
failure of such representation and warranty to continue to be materially true
and correct is actually known to Seller; or (C) Buyer’s failure to receive an
interest in the Purchased Assets as contemplated by this Agreement upon payment
by Buyer of the Purchase Price for such Purchased Assets.

SECTION 3. Conditions Precedent. This Amendment Number One shall become
effective on the date on which the Buyer shall have received the following:

(a) this Amendment Number One, executed and delivered by duly authorized
officers of each of the Sellers, the Guarantor and the Buyer; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations. In order to induce the Buyer to execute and deliver
this Amendment Number One, the Sellers and the Guarantor hereby represent and
warrant to the Buyer that (i) no Default or Event of Default has occurred prior
to the date hereof and is continuing on the date hereof and (ii) as of the date
hereof, after giving effect to this Amendment Number One, the Guarantor and each
Seller are in full compliance with all of the representations and warranties,
covenants and any other terms and conditions of the Program Documents. In
addition, the Sellers and the Guarantor hereby represent that no event has
occurred that constitutes or should reasonably be expected to constitute a
Material Adverse Change.

SECTION 5. Governing Law. THIS AMENDMENT NUMBER ONE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
GOVERN).

 

2



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. Costs. Sellers and Guarantor shall promptly reimburse Buyer for all
out-of-pocket costs and expenses of Buyer in connection with the preparation,
execution and delivery of this Amendment (including, without limitation, the
fees and expenses of counsel for Buyer).

SECTION 8. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its respective terms.
Reference to this Amendment Number One need not be made in the Agreement or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference therein to the Agreement, being sufficient to
refer to the Agreement, as amended hereby.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Sellers, Guarantor and Buyer have caused this
Amendment Number One to be executed and delivered by their duly authorized
officers as of the day and year first above written.

 

NOVASTAR MORTGAGE, INC., as Seller

By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller

NOVASTAR CERTIFICATES FINANCING LLC,

as Seller

By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller

NOVASTAR CERTIFICATES FINANCING

CORPORATION, as Seller

By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller

WACHOVIA INVESTMENT HOLDINGS, LLC

as Buyer and Agent, as applicable

By:  

/s/ Andrew W. Riebe

Name:   Andrew W. Riebe Title:   Vice President

 

Acknowledged and Agreed:

NOVASTAR FINANCIAL, INC., as Guarantor By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller

 

4